 

Case 1:21-cv-00129 Document 5-1 Filed on 09/15/21 in TXSD Page 1 of 2

CAUSE NO. 98-CR-1391

§

THE STATE OF TEXAS § IN THE DISTRICT COURT
§

VS. § 107TH JUDICIAL DISTRICT
§

RUBEN GUTIERREZ § CAMERON COUNTY, TEXAS
§

ORDER VACATING ORDER SETTING EXECUTION DATE OF
RUBEN GUTIERREZ FOR OCTOBER 27, 2021 AND RECALL OF
WARRANT OF EXECUTION DIRECTING THE SAME

On June 8, 2021 this Honorable Court issued an order Setting
Ruben Gutierrez’s execution for October 27, 2021. As a result of said
order, on June 8, 2021, the District Clerk for Cameron County, Texas,
Honorable Laura Perez-Reyes, issued a warrant for Gutierrez’s
Execution for October 27, 2021. On this day, this Honorable Court has
considered the State of Texas’s Motion to Vacate the before described
order setting execution date and recall of the warrant of execution that
directs the execution of Ruben Gutierrez. The Court hereby GRANTS
the State’s Motion and VACATES the Order Setting the Execution of
Ruben Gutierrez for October 27, 2021 and RECALLS the Warrant of

Execution for the Ruben Gutierrez issued on June 8, 2021. The Clerk of

the Court is hereby ordered to send a copy of this order to:
 

Case 1:21-cv-00129 Document 5-1 Filed on 09/15/21 in TXSD_ Page 2 of 2

Richard W. Rogers, II (rwrogersili@aol.com);

Shawn Nolan (Shawn _Nolan@fd.com);

Jay Clendenin (jav.clendenin@oag.texas.gov);

Benjamin Wolff (Benjamin. wolff@ocfw.texas. gov);

Edward A. Sandoval (Edward.sandoval@co.cameron.tx.us); and,
Bobby Lumpkin, Director of Texas Department of Criminal Justice

Institutional Division.

Signed on this er day of St 20.02/

Benjamin Euresti, Ih
Presiding Judge

107t Judicial District Court
Cameron County, Texas

 

erent YS clock ALM
LAURA PEREZ-REYES - DISTRICT CLERK

 

SEP 15 2021

DISTRICT COURT OF CAMERON COUNTY, TEXAS

By ML Lao
